Citation Nr: 0100318	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  95-19 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from February 11, 1994?

2.  What evaluation is warranted for shell fragments wounds 
to the chest and legs from February 11, 1994?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to April 
1970.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from November 1994 and October 1995 
rating actions of the Wichita, Kansas Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The Board remanded the case in August 1997 and September 1999 
for further development.


FINDING OF FACT

Since February 11, 1994, the veteran's service-connected 
shell fragments wounds of the chest and legs have not been 
objectively shown to be tender, painful or poorly nourished.  
Related functional limitation or other disability is not 
objectively demonstrated.  


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for shell 
fragment wounds of the chest and legs at any time since 
February 11, 1994, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. 106-475, 114 Stat. 2096 (to be codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's original claim of service connection for shell 
fragment wounds (SFW) of the chest and legs was received at 
the RO on February 11, 1994.  In the November 1994 rating 
action presently on appeal, service connection was granted 
and a noncompensable rating assigned, effective from February 
11, 1994.

When the Board initially reviewed the veteran's appeal in 
August 1997, it was noted that the schedular criteria for 
evaluating muscle injuries, including residuals of chest and 
leg wounds had been revised during the course of the appeal.  
The case was remanded in order to afford the RO an 
opportunity to consider the new rating criteria.  

When the case was returned to the Board in September 1999, it 
was noted that at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found-"staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The case was remanded a second time in 
order to afford the RO the opportunity to consider a staged 
rating.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran contends that his service-connected SFW 
disability is more severe than the current rating, assigned 
following the initial grant of service connection, indicates.  

In the rating action currently on appeal, the RO noted that 
the veteran had been awarded a Purple Heart.  At discharge a 
two inch scar was noted at the abdomen, and a quarter sized 
scar was present at the left thigh.  The service medical 
records do not provide any evidence showing that either scar 
necessitated hospitalization or debridement, or that either 
wound was manifested by retained foreign bodies.  No 
functional impairment of any body part affected by scarring 
was shown.

The report of a June 1994 VA examination included the 
veteran's recitation of a history of injury to his anterior 
chest and right and left anterior legs when a mortar shell 
landed approximately 15 feet from the veteran.  Physical 
examination of the skin disclosed "essentially no scarring 
from the reported shell fragment wounds."  There was no 
keloid formation, no scarring , inflammation, swelling, 
depression or ulceration.  The examiner further noted that 
there was no pain or tenderness, nor were there cosmetic 
effects or limitations of the parts affected.  The diagnosis 
was status-post shell fragment wounds of the anterior chest 
and legs.

In the absence of evidence of disabling residuals of SFW, the 
RO assigned a noncompensable evaluation.

The veteran was afforded a personal hearing at the RO in June 
1996; however, his testimony did not address this issue.

In correspondence sent to the veteran in September 1997 and 
November 1999, the RO requested that he provide information 
necessary to facilitate a search for treatment records to be 
used in consideration of his claim.  To date, there has been 
no response from the veteran.

VA treatment records associated with the claims folder are 
silent for any findings or complaints pertaining to SFW of 
the chest or legs.

In November 1994, service connection was granted for the SFW 
scars and a noncompensable evaluation was assigned under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805.  Under 
that code, a scar is rated on limitation of function of the 
part affected.  Under Diagnostic Code 7803, a 10 percent 
rating would be warranted for a superficial, poorly nourished 
scar with repeated ulceration.  Under Diagnostic Code 7804, a 
superficial scar, which was tender and painful on objective 
demonstration, would also warrant assignment of a 10 percent 
rating.  

The veteran has not responded to a request for medical 
treatment and VA treatment records associated with the claims 
folder are silent for any complaints pertaining to the 
service-connected SFW.  Thus, the only medical evidence of 
record pertaining to the severity of the veteran's service-
connected disability is the report of the June 1994 VA 
examination in which the examiner noted no disabling effects 
as a result of the injuries described by the veteran.  There 
was no scarring, inflammation, swelling, depression or 
ulceration.  There is no objective evidence that the veteran 
has scars which are poorly nourished, that repeatedly 
ulcerate, that are objectively tender and painful, or that 
limit the chest or leg function.  Hence, there is no basis 
for a compensable evaluation under these Diagnostic Codes.

In evaluating the severity of the veteran's disability, the 
Board has considered whether an increased evaluation would be 
warranted under the rating criteria pertaining to muscle 
injuries.  Upon review of the evidence, however, the Board 
concludes that a compensable rating would be not for 
assignment of those criteria.  

As noted in the August 1997 remand, substantive changes were 
made to the schedular criteria for evaluating muscle injuries 
during the course of the appeal.  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The case was remanded in August 1997 specifically to 
allow the RO the opportunity to consider the veteran's claims 
in light of the regulatory changes.  

The Board has considered both sets of rating criteria and 
finds that an increased rating is not warranted under either.  
Both before and after the regulatory changes, when evaluating 
damage to muscle groups, disability pictures are based on the 
cardinal signs and symptoms of muscle disability, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  See 38 C.F.R. §§ 4.54 (previous regulations), 4.56 
(revised regulations).  In the present case, there is no 
evidence that the veteran sustained muscle injuries.  
Although service medical records do not include any record of 
the in-service injuries, the report of the separation 
examination noted only the abdominal scar and the leg scar.  
There were no findings pertaining to muscle damage.  In 
addition. the June 1994 VA examination revealed no disabling 
effects related to the veteran's reported injuries.  There 
were no signs of muscle disability reported.  As such, an 
increased rating under the criteria pertaining to muscle 
injuries would not be appropriate.  

In addition, the Board has reviewed the nature of the 
original disability and considered whether the veteran is 
entitled to a "staged" rating as prescribed by the Court in 
Fenderson.  Based upon a review of the evidence, however, the 
Board finds that at no time since February 1994 has there 
ever been objective evidence that the degree of disability 
associated with the SFW of the chest and legs was 
commensurate with that necessary for a compensable 
evaluation.  Hence, a staged rating warranting a compensable 
evaluation for a portion of the term in question is not 
warranted.

Accordingly, the benefit sought on appeal is denied.

In reaching this decision the Board notes that the veteran 
has been informed of the evidence necessary to substantiate 
his claim and provided an opportunity to submit such 
evidence.  In this respect, the RO has made numerous attempts 
to develop the record and has obtained the veteran's service 
medical records and post-service treatment records.  In 
addition, the veteran has been examined by the VA in 
connection with his claim.  Finally, the veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  Accordingly, the Board finds 
that the duty to assist has been fulfilled.  See generally, 
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, 114 
Stat. 2096 (to be codified at 38 U.S.C. § 5103A). 

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable evaluation for shell fragment wounds to the 
chest and legs at any time since February 11, 1994 is denied. 


REMAND

The veteran contends that his service-connected PTSD is more 
severe than the current rating, assigned following the 
initial grant of service connection in the rating action on 
appeal, indicates.  

Although this case has been remanded twice before, the Board 
regrettably finds that the medical evidence of record is 
still inadequate for evaluating the severity of the veteran's 
disability and another remand is necessary.  38 C.F.R. § 4.2.  
Simply put, certain findings presented by the examiners are 
reasonably incompatible with findings in the same report and 
elsewhere in the claims file.  For example, the October 1997 
examination included the assignment of a Global Assessment of 
Functioning (GAF) score of 40 and the examiner's 
interpretation of that score as indicative of "some 
impairment in communication with major impairment in social 
and occupational adjustment."  The GAF score assigned in 
March 1999 (when the veteran was examined by the same 
provider) was 50, considered "indicat[ive of] mostly social 
but not vocational impairment."  While both examination 
reports noted that the veteran continued to be employed, the 
GAF scores assigned (the October 1997 score in particular) 
arguably indicate that the veteran has a significant degree 
of impairment in his ability to work.  While it is also 
possible that the veteran's condition may have improved from 
one examination to the next, such a conclusion is unclear 
from the reports.  

Since the VA examinations conducted to date are inadequate 
for determining to what extent the veteran's PTSD affects his 
ability to work, the Board finds that a remand for a new 
examination is warranted in order to reconcile the seeming 
conflict between certain findings, the conclusions of record, 
and the provisions of the fourth edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS which VA follows.  38 C.F.R. §§ 4.125, 4.130, 19.9.

As noted by the Board in the previous remands, the appeal 
regarding the evaluation of the veteran's PTSD involves an 
original claim and, on remand, the RO should consider a 
staged rating and explain, with applicable effective date 
regulations, any change in the evaluations during the appeal 
period.  Fenderson.  

The Board also noted previously that evaluating the severity 
of the veteran's PTSD is further complicated by the fact that 
the rating criteria pertaining to psychiatric disorders were 
changed effective November 7, 1996.  The RO's attention is 
directed to VAOGCPREC 3-2000 (April 10, 2000) regarding 
retroactive applicability of revised rating schedule 
criteria.  See Karnas.  In addition, on and after November 7, 
1996, all examinations and diagnoses of mental disorders for 
VA purposes must conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  (See 38 C.F.R. § 4.125.)  

Finally, the Board notes that because of the change in the 
law brought about by the Veterans Claims Assistance Act of 
2000, on remand, the RO should ensure that the notice and 
duty to assist provisions contained in the new law have been 
complied with.   See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In light of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for PTSD 
since June 1996.  The veteran should also 
be requested to provide a release to 
enable VA to secure his work attendance 
record with TWA and any other employer 
since 1996.  Copies of all disciplinary 
actions taken against the veteran at his 
employment should also be secured.  After 
securing any necessary releases, the RO 
should attempt to obtain copies of all 
records from the identified sources which 
are not currently of record.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
evaluate the severity of his PTSD.  
Complete psychological tests should be 
conducted.  The claims folders and copies 
of the old and new criteria for rating 
mental disorders should be made available 
to the examiner for review.  Based on the 
examination and study of the case, the 
examiner should provide detailed 
descriptions of all current 
symptomatology of the veteran's PTSD, and 
include a discussion of his social and 
industrial inadaptability/occupational 
and social impairment under both the old 
rating criteria and then separately under 
the new rating criteria.  The examiner 
should also enter a complete multiaxial 
evaluation, and assign a Global 
Assessment of Functioning score together 
with an explanation of what the score 
represents.  The examiner should address 
and reconcile the different GAF scores 
assigned after the October 1997 and March 
1999 VA examinations.  Following a review 
of the appellant's work attendance and 
work disciplinary record since 1996, the 
examiner should offer an opinion whether 
the veteran's employment position is 
similar to that found in a sheltered 
workshop.  A complete rationale for all 
opinions expressed must be provided.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.
 
4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the Veterans Claims 
Assistance Act have been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be taken.

5.  Thereafter, the RO should again 
review the veteran's claim for increase, 
with consideration of both the old and 
new rating criteria.  See VAOGCPREC 3-
2000.  The RO must also document its 
consideration of a staged rating and 
explain, with applicable effective date 
regulations, any change in the evaluation 
during the appeal period.  See Fenderson.  
If any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 



